Case 4:18-cv-00341-ALM-CMC Document 13 Filed 11/16/18 Page 1 of 3 PageID #: 116



                            IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  RYAN KAISER, on behalf of himself and           §
  others similarly situated persons,              §
                                                  §
         Plaintiff,                               §
                                                  §
  v.                                              §          Civil Action No. 4:18-cv-341
                                                  §
  REVIVAL HOME HEALTHCARE                         §                JURY DEMAND
  SERVICES, INC. and SYLVESTER C.                 §
  UDEZE,                                          §
                                                  §
                                                  §
         Defendants.


   DEFENDANTS’ RESPONSE TO MOTION FOR CONDITIONAL CERTIFICATION

        COME NOW, Defendants, REVIVAL HOME HEALTHCARE SERVICES, INC.

 (hereinafter referred to as “Revival”) and SYLVESTER C. UDEZE, (hereinafter referred to as

 “Udeze” and together with Revival, “Defendants”) and file this their Response to Motion For

 Conditional Certification, (hereinafter referred to as the “Motion”) and would respectfully show

 the Court the following:

                                I.      NATURE OF THIS SUIT

        1.      Defendants admit that this lawsuit has been initiated under the Fair Labor Standards

 Act, (“FLSA”). Defendant admits that the Plaintiff, RYAN KAISER was formerly employed with

 Defendant REVIVAL HOME HEALTHCARE SERVICES, INC. as a home health aide, however

 Defendants deny that Plaintiff or any other employee was not paid overtime if they worked more

 than 40 hours a week.

        2.      In Defendants Answer to this Complaint, Defendants deny all the allegations

 contained in the Complaint that allege that any of Defendants current or former employees

 RESPONSE TO MOTION FOR CERTIFICATION                                                      PAGE 1
Case 4:18-cv-00341-ALM-CMC Document 13 Filed 11/16/18 Page 2 of 3 PageID #: 117



 worked more than 40 hours in a workweek and were not paid overtime pay for said work.

 thereof.

         3.      Plaintiff relies exclusively on deemed admissions to support his Motion.

 Defendants have filed a Motion To Withdraw Deemed Admissions as their failure to timely

 respond to Request For Admissions was an accident or mistake and was not intentional nor the

 result of conscious indifference. The withdrawal or amendment of the deemed admission would

 promote the presentation of the merits of the action and would not prejudice Plaintiff in any way.

         4.      Plaintiff claims that there are other employees of Defendant that are similarly

 situated, however that is not the case. In the instant case, Plaintiff was assigned to work at his

 family’s residence and routinely had family members log him into Defendant’s time clock program

 when Plaintiff was not on the premises and/or was napping and not providing services on

 Defendant’s behalf. As such, there are no other past or current employees of Defendants that are

 similarly situated to Plaintiff.

         5.      In stark contrast to the Motion based on deemed admissions, Defendants previously

 denied the following paragraphs of Plaintiff’s Complaint: Paragraph 19, Paragraph 20, Paragraph

 21, Paragraph 22, Paragraph 23, Paragraph 27, Paragraph 28, Paragraph 29, Paragraph 30,

 Paragraph 31, Paragraph 35, Paragraph 36, Paragraph 37, Paragraph 38, Paragraph 41,

 Paragraph 42, Paragraph 43, Paragraph 46, Paragraph 47, Paragraph 48, Paragraph 49 and

 Paragraph 50.




 RESPONSE TO MOTION FOR CERTIFICATION                                                     PAGE 2
Case 4:18-cv-00341-ALM-CMC Document 13 Filed 11/16/18 Page 3 of 3 PageID #: 118



                                           VI.     PRAYER

         WHEREFORE, Defendants respectfully pray (1) that the Court deny Plaintiff’s request to

 proceed as a collective action under the FLSA, (2) that the Court enter a take nothing judgment on

 all Plaintiff’s claims and Plaintiff does not receive his costs of court, or alternatively; (3) for such

 other and further relief, both general and specific, to which they may be justly entitled.

                                                 Respectfully submitted,

                                                 THE CRAMER LAW GROUP


                                                 By:     /S/ MICHAEL R. CRAMER
                                                         Michael R. Cramer
                                                         Texas State Bar Number: 00790526
                                                         603 White Hills Drive
                                                         Rockwall, Texas 75087
                                                         Telephone: 972-682-9902
                                                         Facsimile: 972-767-3262
                                                         Michael@MrcTexLaw.com
                                                         ATTORNEYS FOR DEFENDANTS


                                   CERTIFICATE OF SERVICE

         I hereby certify that on November 16, 2018 I electronically filed the foregoing with the
 clerk of the Court using the CM/ECF system that will send notice of the electronic filing to all
 parties of record.

                                                         /S/ MICHAEL R. CRAMER
                                                         Michael R. Cramer




 RESPONSE TO MOTION FOR CERTIFICATION                                                          PAGE 3
